SENTENCIA
San Juan, Puerto Rico, a 30 de junio de 1987
Vistos el escrito de apelación, los alegatos de las partes y la comparecencia especial del Senado de Puerto Rico, se dicta sentencia que confirma la del Tribunal Superior, Sala de San Juan, de 15 de diciembre de 1986.
*436Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García y el Juez Asociado Señor Alonso Alonso emitieron opiniones concurrentes respectivamente. El Juez Asociado Señor Rebollo López no intervino. El Juez Asociado Señor Ortiz se inhibió.
(.Fdo.) Bruno Cortés Trigo

Secretario General

-0-